Title: II. Catalogue of Bills Prepared by the Committee of Revisors, 1–5 June 1779
From: Committee of the Virginia Assembly
To: 


A CATALOGUE of BILLS prepared by the Committee for the revision of the laws.


1.
                A Bill
To arrange the counties into Senatorial districts.


2.

Concerning the election of members of General Assembly.


3.

Empowering one of the Privy Council to officiate in certain cases as Lieutenant Governor.


4.

To empower the Governor with advice of the Privy Council to lay embargoes.


5.

For regulating and disciplining the militia.


6.

Making provision against invasions and insurrections.


7.

Giving certain powers to the Governor and Council for a limitted time.


8.

Establishing a board of war.


9.

Establishing a board of trade.


10.

For the annual appointment of Delegates to Congress.


11.

For establishing a board of Auditors.


12.

For appointing a Treasurer.


13.

For appointing Naval Officers.


14.

For the appointment of Clerks to the Governor and Council.


15.

For the enlistment of soldiers, sailors, and marines.


16.

For apprehending deserters and preventing the loss of arms and other things delivered to soldiers.


17.

Concerning seamen.


18.

For supplying the public with lead.


19.

For establishing cross posts.


20.

Directing the course of descents.


21.

Concerning wills, the distribution of intestates estates, and the duty of Executors and Administrators.


22.

For regulating conveyances.


23.

Securing the rights derived from grants to aliens.


24.

Concerning escheators.


25.

To prevent frauds and perjuries.


26.

Of mortmain.


27.

Concerning dower and jointure of widows.


28.

For preservation of the estates of ideots and lunatics.



29.
                A Bill
Providing that wrongful alienations of lands shall be void so far as they be wrongful.


30.

For amending the act intituled an act for raising a supply of money for public exigencies.


31.

For levying county rates.


32.

For support of the poor.


33.

For ascertaining and collecting certain officers fees.


34.

Declaring bills of credit to be equal to gold and silver coin of the same denominations.


35.

To prevent the circulation of private bank notes.


36.

For withholding British property to indemnify citizens who may suffer by confiscation and to prevent succour to the enemy thereby.


37.

To prevent lossess by pirates and enemies on the high seas.


38.

For preservation of vessels wrecked or in distress and of their crews and cargoes.


39.

Concerning strays.


40.

For restitution of stolen goods.


41.

For preventing infection of the horned cattle.


42.

For improving the breed of horses.


43.

For preserving the breed of deer.


44.

For preventing frauds by the dealers in certain commodities.


45.

For licensing and regulating taverns.


46.

Concerning public roads.


47.

Establishing public ferries.


48.

Concerning mill-dams and other obstructions of water courses.


49.

For unlading ballast and burial of dead bodies from on board ships.


50.

Concerning public store-houses.


51.

Concerning slaves.


52.

Concerning servants.


53.

For apprehending and securing runaways.


54.

Declaring what persons shall be deemed mulattoes.


55.

Declaring who shall be deemed citizens of this commonwealth.


56.

Concerning aliens.


57.

Declaring that none shall be condemned without trial and that justice shall not be sold or deferred.


58.

Directing what prisoners shall be let to bail.



59.
                A Bill
For granting writs of habeas corpus.


60.

Concerning guardians, infants, masters, and apprentices.


61.

To enable guardians and committees to perform certain acts for the benefit of those who are under their care.


62.

For the restraint, maintenance and cure of persons not sound in mind.


63.

For registering births and deaths.


64.

For proportioning crimes and punishments in cases heretofore capital.


65.

For punishing persons guilty of certain forgeries.


66.

Concerning treasons, felonies and other offences committed out of the jurisdiction of this commonwealth.


67.

Concerning truces, safe conducts, passports, licenses, and letters of marque.


68.

For the employment, government, and support of male-factors condemned to labor for the commonwealth.


69.

To encourage the apprehending of horse-stealers.


70.

For preserving the privileges of Ambassadors.


71.

For the suppression and punishment of riots, routs, and unlawful assemblies.


72.

Forbidding and punishing affrays.


73.

Against conspirators.


74.

Against conveying or taking pretensed titles.


75.

To punish bribery and extortion.


76.

Prescribing the punishments of those who sell unwholesome meat or drink.


77.

To prevent the spreading of the small-pox.


78.

For compelling vessels and persons coming and goods brought from infected places to perform quarentine.


79.

For the more general diffusion of knowledge.


80.

For amending the constitution of the college of William and Mary and substituting more certain revenues for its support.


81.

For establishing a public library.


82.

For establishing religious freedom.


83.

For saving the property of the church heretofore by law established.


84.

For punishing disturbers of religious worship and sabbath breakers.



85.
                A Bill
For appointing days of public fasting and thanksgiving.


86.

Annulling marriages prohibited by the levitical law and appointing the mode of solemnizing lawful marriage.


87.

Against usury.


88.

To prevent gaming.


89.

To prevent forestalling, regrating, and engrossing and sale by auction.


90.

Constituting the High Court of Chancery.


91.

Constituting the General Court.


92.

Constituting the Court of Admiralty.


93.

Constituting the Court of Appeals.


94.

For constituting Courts Marshall.


95.

For constituting Justices of the Peace.


96.

Concerning sheriffs.


97.

For licensing council, attornies at law and proctors.


98.

Prescribing the oath of fidelity and the oaths of certain public officers.


99.

To prevent the sale of public offices.


100.

Directing the method of proceeding upon impeachments.


101.

For regulating proceedings in courts of equity.


102.

For regulating proceedings in courts of common law.


103.

Directing the method of proceeding against, and trying free persons charged with certain crimes.


104.

Directing the method of trying slaves charged with treason or felony.


105.

For reforming the method of proceeding in writs of right.


106.

Concerning partitions and joint rights.


107.

For the speedy determination of suits wherein foreigners are parties.


108.

For speedy recovery of money due from certain persons to the public.


109.

For recovering demands of small value in a summary way.


110.

Providing that actions popular, prosecuted by collusion, shall be no bar to those which be pursued with good faith.


111.

For preventing vexatious and malicious prosecutions, and moderating amercements.



112.
                A Bill
Providing a mean to help and speed poor persons in their suits.


113.

Providing that an infant may sue by his next friend.


114.

Declaring when the death of persons absenting themselves shall be presumed.


115.

Prescribing a method of protesting inland bills of exchange and allowing assignees of obligations to bring actions thereupon in their own names.


116.

For limitation of actions.


117.

For granting attachments against the estates of debtors removing privately or absconding.


118.

Concerning inquests.


119.

Permitting those who will not take oaths to be otherwise qualified.


120.

For regulating the commencement of the year and the computation of time.


121.

Allowing a bill of exceptions to be sealed.


122.

For enforcing performance of awards made by rule of court.


123.

Concerning executions.


124.

Concerning rents and distresses.


125.

Providing remedy and punishment in cases of forcible entries and detainers.


126.

Repealing certain acts of Parliament and of General Assembly.


